Motion by defendant-appellant, S & M 1091 Atlantic Inc. for a stay granted to the extent of continuing the limited stay contained in the order to show cause, dated December 31, 1959, pending the hearing and determination of the appeal or the entry of judgment after the trial of this action, whichever is sooner, on condition that the defendant-appellant, S & M 1091 Atlantic Inc. procures the record on appeal and appellant’s points to be served and filed on or before January 21, 1960, with notice of argument for February 2, 1960, said appeal to be argued or submitted when reached. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and Valente, JJ.